RESUBMIT HLD-011                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1862
                                      ___________

                         IN RE: CLARENCE BRISCOE-BEY,
                                                      Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
                          United States District Court for the
                                  District of Delaware
                    (Related to D. Del. Crim. No. 03-cr-00018-001)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 15, 2012

        Before: MCKEE Chief Judge, ALDISERT and GARTH, Circuit Judges

                              (Opinion filed: May 9, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

      Clarence Briscoe-Bey, a federal inmate, filed an “interlocutory” notice of appeal

in his collateral review proceeding under 28 U.S.C. § 2255, complaining of alleged delay

in the District Court’s adjudication of the § 2255 motion. See D. Del. Crim. No. 03-cr-

00018-001, Docket # 245. This Court entered an order construing the pro se notice of

appeal as a petition for a writ of mandamus under 28 U.S.C. § 1651. See Hassine v.
Zimmerman, 160 F.3d 941, 954 (3d Cir. 1998) (explaining that a habeas petitioner who

experiences delay “can seek a writ of mandamus to compel the district court to reach a

decision on the habeas claim”). Shortly thereafter, the District Court entered an order of

its own denying Briscoe-Bey’s § 2255 motion and closing the proceeding.

       In light of the District Court’s entry of an order adjudicating Briscoe-Bey’s § 2255

motion, we will deny the petition for a writ of mandamus as moot.